Case 6:17-cv-00710-RBD-DCI Document 78 Filed 12/17/18 Page 1 of 11 PageID 1110



                                        UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                             ORLANDO DIVISION

     SHIRLEY JN JOHNSON, individual,                                       CASE NO. 6:17-cv-710-Orl-37DCI

               Plaintiff,

     v.

     NEW DESTINY CHRISTIAN CENTER
     CHURCH, INC., Florida not for profit
     corporation a/k/a Paula White Ministries, PAULA
     MICHELLE WHITE, individually and in her
     official capacity as President, Director and Senior
     Pastor of New Destiny Christian Center Church,
     Inc. a/k/a PAULA MICHELLE CAIN,

             Defendants.
     _______________________________________/

                      DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF
                          MOTION FOR FINAL SUMMARY JUDGMENT

            Defendants NEW DESTINY CHRISTIAN CENTER CHURCH, INC. and PAULA

 MICHELLE WHITE, by and through their undersigned counsel, hereby file their Reply

 Memorandum in Support of their Motion for Final Summary Judgment and in support thereof state

 as follows:

 I.         Plaintiff’s Abuse of Process Claim is Preempted by 17 U.S.C. § 5121

            An abuse of process claim involves the use of the civil process against another to

 accomplish a purpose for which it was not designed. Scozari v. Barone, 546 So. 2d 750 (Fla. 3d

 DCA 1989). Here, Plaintiff has focused her abuse of process allegations to those surrounding

 Defendants’ continued prosecution of a copyright action2 and alleged use of the judicial system



 1
      To the extent Plaintiff attempts to argue that, because Defendants are not internet providers, they are not afforded
      protections under the Digital Millennium Copyright Act (“DMCA”), such argument cannot succeed. Plaintiff cannot
      claim that the DMCA is not applicable, when she – herself – brought this action relying on the DMCA. (See Doc.
      # 31)
 2
      See Paula White Ministries v. Shirley Jn Johnson, Case No. 6:14-cv-497-ORL-31DAB.

                                                              1
Case 6:17-cv-00710-RBD-DCI Document 78 Filed 12/17/18 Page 2 of 11 PageID 1111



 for an improper purpose of obtaining the permanent termination of Plaintiff’s channel by

 YouTube. (Doc. # 31 at 11-12). Specifically, she has argued that following the 17 U.S.C. § 512(f)

 misrepresentations, PWM/NDCC “continued the previous fabricated copyright infringement

 action against Plaintiff with the ulterior motive of using (or misusing) the Judicial System to

 intimidate, punish, shame, harass and attempt to extort millions of dollars from Plaintiff.” (Id. at

 ¶ 58).

           As demonstrated by her deposition testimony, Plaintiff’s abuse of process claim is based

 on the same conduct governed by § 512:

           Q:      And – and so – as you said, the basis of your abuse of process claim is that
                   the copyright infringement lawsuit was continued for the purposes of
                   continuing the misrepresentation to Youtube under section 512(f) so that
                   Youtube would take the videos down?
           A:      Correct.
           Q:      Okay.
           A:      Correct. And it was done basically to – to up – like I said, to extort money
                   because they wanted to add to – they claimed they had substantial damage.

 (Doc. # 66-1 at 190:10-20). Now, however, in an attempt to avoid summary judgment on her abuse

 of process claim, on the basis of preemption, Plaintiff claims:

           The abuse of a judicial process occurred when Defendants filed, and continued, a
           SLAPP (sham) copyright infringement lawsuit in 2014, in which every allegation
           against Plaintiff was false.
                                                   ...
           Filing a SLAPP (sham) lawsuit in 2014 with an ulterior, improper motive, and
           without probable cause did violate a judicial process.
                                                  ***
           [T]he initial abuse of process occurred when Defendants filed, and continued, the
           bogus copyright lawsuit on March 27, 2014 through January 22, 2015, with the
           ulterior motive of retaliating, intimidating, harassing, punishing, and extorting
           millions of dollars from Plaintiff.

 (Doc. # 77 at 5, 7). However, the validity of Plaintiff’s current argument has already been heard,

 and decided, by this Court. See Johnson I.3


 3
     See Shirley Jn Johnson v. New Destiny Christian Center Church, Inc., et al, Case No. 6:15-cv-1698-ORL37-GJK.

                                                         2
Case 6:17-cv-00710-RBD-DCI Document 78 Filed 12/17/18 Page 3 of 11 PageID 1112



         In Johnson I, Plaintiff claimed that the defendants “brought the previous action with the

 ulterior motive of using (or misusing) the Judicial System to intimidate, punish, shame, harass and

 attempt to extort millions of dollars from Plaintiff.” (Johnson I, Doc. # 76 at ¶ 77). Therefore, to

 the extent Plaintiff contends that her abuse of process claim is actually premised on Defendants

 filing the copyright action, her claim is subject to dismissal on the basis of res judiciata. See Kruse,

 Inc. v. Aqua Sun Investments, Inc., No. 6:07-cv-1367ORL19UAM, 2008 WL 276030, at *3 (M.D.

 Fla. Jan. 31, 2008)(noting “[u]nder the doctrine of res judicata, a judgment on the merits of a

 controversy is conclusive as to the parties and their privies and will bar a subsequent action

 between the same parties on the same cause of action.”)(internal quotations omitted).

         Therefore, the only remaining plausible claim for abuse of process in this action could be

 premised on Plaintiff’s contention that Defendants used the Copyright Action to procure the

 permanent deletion of her YouTube channel and videos. (See Doc. # 30 at 10-12). However, her

 limited abuse of process claim is preempted by the DMCA and her § 512(f) claim. See Online

 Policy Grp. v. Diebold, Inc., 337 F. Supp. 2d 1195, 1204 (N.D. Cal. 2004)(If adherence to the

 DMCA’s provisions simultaneously subjects the copyright holder to state tort law liability, there

 is an irreconcilable conflict between state and federal law).

         Plaintiff relies upon Amaretto Ranch Breedables, LLC v. Ozimals, Inc., No. C 10-05696

 CRB, 2011 WL 2690437, at *4–5 (N.D. Cal. July 8, 2011) to support her argument that preemption

 does not apply. However, Amaretto Ranch supports Defendants’ position:

         Amaretto has plainly alleged that Ozimals sent Takedown Notifications within the
         ambit of the DMCA. Amaretto's DMCA claim was dismissed not because Ozimals's
         conduct fell outside the ambit of the DMCA but because Congress decided that to be
         liable for misrepresentation under section 512(f) an actual takedown had to occur. . .

         . . . But whether state law is preempted does not turn on whether, if it is, the plaintiff
         will be left without a remedy.



                                                    3
Case 6:17-cv-00710-RBD-DCI Document 78 Filed 12/17/18 Page 4 of 11 PageID 1113



        Rather, the preemption analysis turns on whether federal law conflicts with state law
        and/or occupies a particular field. Such is the case here because DMCA Takedown
        Notifications are a creature of federal law, and there is a specific federal remedy
        for their misuse.
                                                 ***
        Therefore, Amaretto's interference with contract claim . . . is preempted, as is any
        other state law claim to the extent such claim is based on Ozimals's DMCA
        Takedown Notifications.

 Id. at *4–5 (internal citations omitted)(emphasis added). Here, Plaintiff alleges that because

 Defendants filed suit, as required by § 512(g) following receipt of Plaintiff’s counter-notification,

 her videos were taken down/removed. Accordingly, as in Amaretto Ranch, Plaintiff’s state law

 abuse of process claim is preempted as it falls within the ambit of § 512(f).

        Plaintiff has testified that after PWM filed the Copyright Action, PWM sent additional

 Takedown Notifications to YouTube in order to bring Plaintiff’s YouTube channel down during

 the Copyright Action. (Doc. # 66-1 at 190:10-17). Such testimony is consistent with Plaintiff’s

 allegations that PWM used Takedown Notifications “for an improper purpose of obtaining the

 permanent termination of Plaintiff’s” YouTube channel, and that the Takedown Notification was

 used “with the ulterior motive of removing evidence” of certain activities. (Doc. # 31 at ¶ 56).

 Plaintiff has also confirmed that her abuse of process claim would have been part of Johnson I, “if

 [she] had known what [she] was doing.” (Doc. # 66-1 at 191:8-15). Similarly, Plaintiff includes

 certain allegations in her abuse of process claim that relate specifically to the subject matter of

 Johnson I. (Doc. # 31 at 11-12).

        Even if the Court determines that Plaintiff’s abuse of process claim is not preempted by

 the DMCA and her claim under § 512(f), her abuse of process claim must still fail. Her abuse of

 process claim is premised on the argument that Defendants improperly used the judicial system –

 in filing the Copyright Action – in order to have her YouTube videos taken down. However, based




                                                  4
Case 6:17-cv-00710-RBD-DCI Document 78 Filed 12/17/18 Page 5 of 11 PageID 1114



 on the arguments below, the record evidence shows that the Takedown Notifications – or the

 subsequent litigation – were not done maliciously.

 II.     Defendants Did Not Act with Malice and Properly Considered Fair Use

         Plaintiff continues to misapprehend that Defendants had to register their material with the

 United States Copyright Office before sending its Takedown Notifications and that fair use had to

 be considered before the Takedown Notifications were sent. (Doc. # 77 at 3, 7-17). Moreover,

 Plaintiff believes fair use can be established by only one criteria having been met, when instead it

 is a defense to be established by having all the factors considered together. (Id. at 12). Yet, even if

 Plaintiff is correct that fair use had to be taken into account, when the Takedown Notifications

 were issued, the relevant inquiry for a § 512(f) case is whether the party seeking the Takedown

 Notification had a subjective good faith belief that its copyright was being infringed. Plaintiff has

 presented no evidence to create a genuine issue of material fact as to the subjective good faith

 analysis belief reached by Defendants. See Hosseinzadeh v. Klein, 276 F. Supp. 3d 34, 44

 (S.D.N.Y. 2017)(“A copyright holder is not liable for misrepresentation under the DMCA if they

 subjectively believe the identified material infringes their copyright, even if that belief is ultimately

 mistaken.”)(emphasis added).

         Plaintiff’s continued argument that “NDCC/PWM’s videos are unregistered, therefore their

 DCMA copyright takedown notifications are invalid” (Doc. # 77 at 3) is patently incorrect.

 “Registration is not a condition of copyright protection.” 17 U.S.C. § 408(a). Rather, copyright

 protection inures at “the moment an original idea leaves the mind and finds expression in a tangible

 medium, be it words on a page, images on a screen, or paint on a canvas.” Big Cat Rescue Corp.

 v. Big Cat Rescue Entm’t Grp., No. 8:11-cv-2014-JDW-TBM, 2013 WL 12158980, at *2 (M.D.

 Fla. Jan 15, 2013)(internal citations omitted).



                                                    5
Case 6:17-cv-00710-RBD-DCI Document 78 Filed 12/17/18 Page 6 of 11 PageID 1115



            Moreover, the fair use doctrine is an affirmative defense that can excuse what would

 otherwise be an infringing use of copyrighted material. See Latimer v. Roaring Toyz, Inc., 601

 F.3d 1224, 1239 (11th Cir. 2010)(“determining that the “fair use of copyrighted work is an

 affirmative defense and should be pleaded as such.”). In order to make this determination, courts

 must carefully evaluate the facts of the case at hand in light of the four considerations set forth in

 17 U.S.C. § 107. See 17 U.S.C. § 107. 4

            Prior to September 14, 2015, the date of the Ninth Circuit’s opinion in Lenz v. Universal

 Music Corp., 801 F.3d 1126 (9th Cir. 2015), senders of Takedown Notifications were not required

 to consider fair use for purposes of determining whether the “use of the material in the manner

 complained of is not authorized by . . . the law.” It was not until September 2015 that the Ninth

 Circuit held that fair use was an authorization under the law, and thus, fair use had to be considered

 before sending a Takedown Notification in order to state that “the complaining party has a good

 faith belief that the use of the material in the manner complained of is not authorized by . . . the

 law.” Lenz, 815 F.3d at 1151-53 (emphasis supplied); see Stern v. Lavender, 319 F. Supp. 3d 650,

 684 (S.D.N.Y. 2018)(granting summary judgment on the Lavender’s 512(f) counterclaim upon

 finding that the evidence “uniformly supported plaintiffs’ defense of good faith.”).

            As in Stern, Plaintiff has not supplied a factual basis on which to find that Defendants, in

 submitting the Takedown Notifications, made a knowing material misrepresentation and did not

 have the subjective good faith belief that the use of the material in the manner complained of was

 not authorized by law. Rather, in her Response, Plaintiff makes generalized allegations, without

 any evidentiary support, to combat the subjective good faith belief of Ms. Braeley, Mr. Knight,

 and Mr. Sadaka. (See generally Doc. # 77). For example, Plaintiff states: “There is absolutely no



 4
     Prior to Lenz, courts did not consider fair use, which is an affirmative defense, as part of their analysis.

                                                                6
Case 6:17-cv-00710-RBD-DCI Document 78 Filed 12/17/18 Page 7 of 11 PageID 1116



 way that Mr. Knight could have had a subjective good faith belief that Plaintiff’s video was

 infringing” (Id. at 11). However, the subjective good faith belief of Mr. Knight is detailed in his

 Affidavit, attached to Defendants’ Motion. (See Doc. # 75-1).

         Upon understanding PWM’s options as it relates to infringing videos on YouTube,

 Mr. Knight determined that he needed to consider fair use before accusing someone of infringing

 PWM’s videos. (Doc. # 75-1 at ¶ 14). Thus, as PWM started to enforce rights in its videos in early

 2012, Mr. Knight undertook a fair use analysis for each of the videos that PWM accused

 individuals, not just Plaintiff, of infringing. (Id. at ¶ 15). As detailed in his Affidavit, in

 Mr. Knight’s mind, three of the four fair use factors weighed against a finding of fair use as to

 Plaintiff’s videos. (See id. at ¶¶ 19-20).

         While it is possible that Plaintiff or the Court could reach a different conclusion, what is

 important is that Ms. Braeley, Mr. Knight, and Mr. Sadaka formed a subjective good faith belief.

 Plaintiff has no evidence – other than her own subjective belief – to contradict Mr. Knight’s

 testimony. Plaintiff has simply reincorporated her Response into an affidavit, in an attempt to

 create record evidence to refute summary judgment. However, Plaintiff’s subjective belief as to

 the fair use analysis is not what is relevant under Lenz. Rather, under Lenz, what is relevant is

 whether “the complaining party has a good faith belief that the use of the material in the manner

 complained of is not authorized by . . . the law.” Lenz, 815 F.3d at 1151-53 (emphasis supplied).

         Here, the uncontroverted record evidence makes clear that Mr. Knight, Mr. Sadaka, and

 Ms. Braeley each considered the fair use factors prior to sending the Takedown Notifications at

 issue. (See Doc. # 75-1, 75-3, 75-5). Upon due consideration, each concluded that Plaintiff’s use

 of PWM’s videos was not fair use. (Id.). Plaintiff has not come forward with any independent

 evidence establishing that Ms. Braeley, Mr. Knight, or Mr. Sadaka failed to undertake a fair use



                                                  7
Case 6:17-cv-00710-RBD-DCI Document 78 Filed 12/17/18 Page 8 of 11 PageID 1117



 analysis and/or did not have a subjective good faith belief prior to submitting any of the Takedown

 Notifications at issue. Indeed, Plaintiff indicated at her deposition that it was simply her belief that

 each of these individuals either failed to undertake a fair use analysis or turned a blind eye to the

 fair use issue because they did not reach the same conclusion as she had when deciding to copy

 and use portions of PWM’s videos. (Doc. # 66-1 at 97:7-15). As such, Defendants are entitled to

 summary judgment on Plaintiff’s § 512(f) claim as a matter of law.

 III.     Defendants Did Not Attempt to Register Plaintiff’s Youtube Videos

          Plaintiff continues to suggest that Defendants engaged in “Fraudulent Attempt to Register

 Plaintiff’s YouTube Video.” (Doc. # 77 at 14). However, the document that Plaintiff relies upon

 for such argument is a document the Court sends to the United States Copyright Office, as a matter

 of course when a copyright infringement lawsuit is filed. (See Paula White Ministries v. Shirley

 Jn Johnson, Case No. 6:14-cv-497-ORL-31-DAB, Doc. # 2).

 IV.      Defendant White Not Involved in Takedown Process

          As the testimony demonstrated in Johnson I, Defendant White testified that she delegated

 the responsibility of dealing with YouTube and the presentation of PWM to her son, Mr. Knight,

 who served as operations manager of PWM, along with Doug Shackelford, who is the general

 manager. (Doc. # 256 at 108:11-16). Moreover, Defendant White testified that she was generally

 aware of and provided authority for the filing of the Copyright Action, but delegated the details

 concerning that to Mr. Knight. (Id. at 107:10-15; 108:11-18; see also Johnson I, Doc. # 264 at

 5, 7).

          Defendant White had no direct involvement with issues involving YouTube and as a result,

 had no direct involvement in the relevant Takedown Notifications, as she delegated such tasks to

 Mr. Knight. Furthermore, Defendant White had minimal involvement in the Copyright Action,



                                                    8
Case 6:17-cv-00710-RBD-DCI Document 78 Filed 12/17/18 Page 9 of 11 PageID 1118



 which is the basis of Plaintiff’s abuse of process claim. Accordingly, as she was not directly

 involved in the actions giving rise to Plaintiff’s claims, Defendant White cannot be held personally

 liable for Plaintiff’s § 512(f) and abuse of process claims.

 V.         Insufficient Evidence for Plaintiff’s Punitive Damages Claim to Proceed to Trial

            Plaintiff seeks punitive damages; however, based upon the section’s express language,

 punitive damages are not recoverable under § 512(f). (See Doc. ## 31, 49-5). The express language

 provides that the misrepresenting party is liable for damages incurred by the alleged infringer.

 17 U.S.C. § 512(f). As set forth in Defendants’ Motion, if a copyright infringer is not liable for

 punitive damages under 17 U.S.C. § 504, a party making a misrepresentation under § 512(f) should

 similarly not be liable for punitive damages, particularly based upon the express language of

 § 512(f) that only makes a misrepresenting party liable for damages that the alleged infringer

 incurred as a result of the violation of the statute. See Calio v. Sofa Express, Inc., 368 F. Supp. 2d

 1290, 1291-92 (M.D. Fla. 2005)(“based on the express language of the 17 U.S.C. § 504(a), which

 sets forth the remedies for copyright infringement, and the prevailing case law interpreting this

 language, this Court finds that punitive damages are not a remedy available under the Copyright

 Act.”).

            As it relates to her abuse of process claim5 (and in the event the Court finds punitive

 damages available for a § 512(f) claim), Plaintiff has failed to demonstrate her entitlement to

 punitive damage, as Plaintiff has failed to overcome Defendants’ evidence that they did not act in

 a malicious, wanton, or willful manner. (See Doc. # 75-1, Doc. # 75-3, Doc. # 75-5).

            Plaintiff contends that reliance on the Court’s Memorandum Opinion and Order – which

 found “insufficient evidence to award Johnson punitive damages” (Johnson I, Doc. # 264 at 17) –



 5
     Assuming that the Court finds that Plaintiff’s abuse of process claim is not preempted as Defendants argued, supra.

                                                               9
Case 6:17-cv-00710-RBD-DCI Document 78 Filed 12/17/18 Page 10 of 11 PageID 1119



 – is improper as it is inadmissible hearsay. (Doc. # 77 at 19)(citing U.S. Steel, LLC, v. Tieco, Inc.,

 261 F.3d 1275, 1287 (11th Cir. 2001)). As noted by the court in Johnson v. Clark, No. 2:03-cv-

 490FTM33DNF, 2006 WL 289107, at *1 (M.D. Fla. Feb. 7, 2006), U.S. Steel presented a “unique

 factual issue,” as the hearsay in the court’s opinion was prepared entirely by counsel, which in

 effect, “permitted counsel to testify on his client's behalf, without being cross-examined.”

 However, that is not what occurred in Johnson I. The factual determination occurred after this

 Court had the opportunity to preside over a two-day bench trial, consider the evidence submitted

 at trial, and weigh the evidence appropriately.

        Nonetheless, even if this Court is not to consider its determination in Johnson I, Plaintiff

 has not presented any record evidence to create a genuine issue of material fact as to Plaintiff’s

 entitlement to punitive damages, which would allow her to proceed to trial on such claim.

 VI.    Plaintiff’s Additional Request for Relief is Improper

        To the extent Plaintiff requests relief in her Response, other than denial of Defendants’

 Motion, doing so is improper and should be disregarded by the Court. Pursuant to Local Rule 3.01,

 requests for relief in any form must comply with the requirements of the rule, and “the movant

 shall include a concise statement of the precise relief requested, a statement of the basis for the

 request, and a memorandum of legal authority in support of the request.” At this time, there is no

 Motion before the Court regarding the additional relief sought by Plaintiff.

        WHEREFORE for the reasons stated herein, as well as in their Motion for Final Summary

 Judgment, Defendants respectfully request the Court enter final summary judgment in their favor

 and against Plaintiff as to her § 512(f) and abuse of process claim. In the event the Court declines

 to grant summary judgment as to liability, Defendants respectfully request the Court enter partial

 summary judgment as to Plaintiff’s request for punitive damages.



                                                   10
Case 6:17-cv-00710-RBD-DCI Document 78 Filed 12/17/18 Page 11 of 11 PageID 1120



 Dated: December 17, 2018

                                                Respectfully submitted,

                                                /s/ Clay H. Coward_____________
                                                Richards H. Ford, Esquire (0288391)(Trial Counsel)
                                                RFord@wickersmith.com
                                                Clay H. Coward, Esquire (379522)
                                                CCoward@wickersmith.com
                                                Krista N. Cammack, Esquire (0104718)
                                                KCammack@wickersmith.com
                                                WICKER SMITH O'HARA MCCOY & FORD, P.A.
                                                390 N. Orange Ave., Suite 1000
                                                Orlando, FL 32801
                                                Telephone:      (407) 843-3939
                                                Facsimile:      (407) 649-8118
                                                Attorneys for Defendants

                                      CERTIFICATE OF SERVICE

          I hereby certify that on December 17, 2018, I electronically filed the foregoing with the Clerk of
 the Court by using the ECF system, which will send a notice of electronic filing to all counsel of record. I
 further certify that a true and correct copy of the foregoing has been furnished via U.S. Mail to:

 Shirley Jn Johnson
 P.O. Box 58818
 Seattle, WA 98138
 Pro Se

                                                    /s/ Clay H. Coward
                                                    Clay H. Coward, Esquire




                                                     11
